It is ordered that the Honorable Pierre N. Leval, of New York, New York, is appointed Special Master in these cases with authority to fix the time and conditions for the filing of additional pleadings, to direct subsequent proceedings, to summon witnesses, to issue subpoenas, and to take such evidence as may be introduced and such as he may deem it necessary to call for. The Special Master is directed to submit Reports as he may deem appropriate. The cost of printing his Reports, and all other proper expenses, including travel expenses, shall be submitted to the Court.